             Case 1:19-cv-09240-RA Document 18 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:
 LAWRENCE YOUNG, on behalf of himself                                DATE FILED: 8-13-20
 and all other persons similarly situated,

                              Plaintiff,
                                                                       19-CV-9240 (RA)
                         v.                                                  ORDER
 ARGOS INN, INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty

(30) days of this order, and any application filed thereafter may be denied solely on that basis. If

the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of

the agreement must be placed on the public record and “so ordered” by the Court within the same

thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

         The conference scheduled for August 21, 2020 is hereby adjourned sine die. The Clerk of

Court is respectfully directed to close this case.

SO ORDERED.

Dated:      August 13, 2020
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
